Case 1:19-mc-00468-KPF Document 3-3 Filed 10/18/19 Page 1 of 3

Exhibit 3
Case 1:19-mc-00468-KPF Document 3-3 Filed 10/18/19 Page 2 of 3

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION

NEW YORK REGIONAL OFFICE
BROOKFIELD PROPERTIES, 200 VESEY ST., ROOM 400
NEW YORK, NEW YORK 10281

 

July 12, 2018

James O'Brien

c/o John Hanamirian, Esq.
Hanamirian Law Firm

40 Main Street
Moorestown, NJ 08057

Re: — Proffer Agreement

~American-River-Bankshares-(T-1SQ), File No.-NY¥-9615-

 

Dear Mr. O’Brien:

This Agreement contains the terms of the August 21, 2018 meeting between you and the
staff of the Division of Enforcement of the United States Securities and Exchange Commission
in the above-referenced matter (“Meeting”). These terms are as follows:

(1) This Meeting is voluntary, and you agree to provide complete and truthful statements
during the Meeting.

(2) This Agreement only covers statements provided by you during the Meeting. It does not
cover statements provided, including statements made, at any other time, regardless of
format (e.g., oral, written, or recorded). ‘

(3) The Commission’s staff will not use any statements provided by you during the Meeting,
except for the following purposes:

(a) To obtain other evidence, which may be used against you and others;

(b) In any action or proceeding brought or instituted by the Commission against you,
to rebut your testimony, evidence offered, or arguments or assertions made by you
or on your behalf (including in response to questions raised by a judge or jury);

(c) If you are a witness in any other action or proceeding brought or instituted by the
Commission, to rebut your testimony; and

(d) In any referral to a criminal law enforcement agency or entity as evidence of false
statements, perjury, or obstruction of justice, or as the basis for a criminal
sentence adjustment for obstructing or impeding the administration of justice.

(4) You agree that any statements provided by you during the Meeting, or evidence obtained
as a result, does not constitute a compromise offer, compromise negotiations, plea
Case 1:19-mc-00468-KPF Document 3-3 Filed 10/18/19 Page 3 of 3

James O’Brien
July 12, 2018
Page 2 of 2

discussions, or any related statements for purposes of Federal Rules of Evidence 408 or
410, and you agree not to assert that such rules apply to any statements provided by you
during the Meeting, or evidence obtained as a result.

(5) | You and your counsel agree that you have fully discussed and understand all terms of this
Agreement and their consequences.

(6) You agree that there are no other promises or understandings applicable to the Meeting,
and that none will be entered into unless in writing and signed by the parties to this
Agreement.

(7) | This Agreement does not bind anyone other than the Commission’s staff. Except as
provided in paragraph (3) or unless compelled by law, the Commission’s staff will not
disclose statements provided by you during the Meeting to any other regulator or law
enforcement agency or entity not present at the Meeting without an agreement to abide by
terms comparable to the terms of this Agreement as applicable to such other regulator or
law enforcement agency or entity. Nothing in this Agreement limits the Commission
staff’s right to share within the Commission any statements provided by you during the
Meeting.

(8) This Agreement is not limited or affected by any agreement between you and any other
regulator or law enforcement agency or entity, and vice versa.

Sincerely,

Cb

Assistant Director

St\ ab F-2/-10
Jamez O’Brien

John amirian
Co I to James O’Brien

 
